DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Examiner’s Note
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fluid column forming structure, optical arrangement” in claim 1 and “correction factor” in claim 10 and “element” in claim 14, “optical arrangement” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-32 are rejected under 35 U.S.C. 102(a1) as being anticipated by Durack et al. (US 20190040356 A1) (hereinafter Durack) [cited in the IDs filed by the applicant].

	As for claim 1, Durack discloses a discrimination system (a flow cytometry apparatus 9 can be used to discriminate X and Y sperm cells;
figures 2, 23, 135; paragraphs (0796, 0835, 0932, 1218)), comprising: 
a fluid column forming structure that creates a fluid column
containing objects at differing positions within the fluid column (flow cytometry apparatus 9 can use an alternative nozzle system 1335 in place of nozzle system 101, and use a capillary tube 1337 to contain fluid stream 21 with single-file particles within the capillary tube; figures 2, 135; paragraphs (0796, 0835, 12181); 
an excitation source that generates excitation electromagnetic radiation directed toward objects in the fluid column at a measurement region (an optics system 109 focuses a beam of electromagnetic radiation 25 on the fluid stream 21 at an interrogation location 115 to excite the sperm and cause fluorescence emission from the sperm; figures 2, 23, 135; paragraphs (0796, 0835, 1218)), where the objects within the fluid column emanate output electromagnetic radiation in response to the excitation electromagnetic radiation (an optics system 109 focuses a beam of electromagnetic radiation 25 on the fluid stream 21 at an interrogation location 115 to excite the sperm and cause fluorescence emission from the sperm; figures 2, 23, 135; paragraphs (0796,
0832, 0835, 12181); 
an optical arrangement that collects output electromagnetic radiation from the objects (optics system 109 may also
collect the emitted fluorescence from the sperm and deliver to a photodetector 117; figures 2 and 23; paragraphs (0796, 0832, 08351); 
a detector that generates an electrical signal responsive to the intensity of the output electromagnetic radiation collected by the optical arrangement (photodetector 117 receives the emitted fluorescence from the sperm via the optics system 109, and is operable to detect the emissions and convert them into electrical signals; figures 2 and 23; paragraphs [0796, 0832, 08351); and 
 an analyzer having instructions stored thereon i) to normalize the intensity of the output electromagnetic radiation represented in the electrical signal based on the position of the objects in the fluid column (microprocessor 131 may receive signals from the photodetector 117 and analyze the fluorescence intensity of the interrogation zone to determine the coefficient of variation, or CV, of the X and Y populations using a gaussian kernel function (normalize); figures 2, and 60-61; paragraphs (0796, 0797, 0935-0937]), and ii) to discriminate a first type of object from other
objects (a gaussian kernel function may be used to estimate the aligned Y populations 6005/6015 and align X populations 6006/6016 and discriminate using the CV; figures 60-63; paragraphs [0935-0937, 09481).

As for claim 2, Durack discloses the discriminating system of claim 1, wherein the detector comprises a first detector (photodetector 117; figures 2, 25-27; paragraphs (0796, 0829-0831]) and wherein the system further comprises a second a detector that detects the position of objects in the fluid column (breakoff sensor 389 is an array of photodiodes 395 or a camera and be used to determine the positions of objects in the break-off location 107; figures 2, 25-27; paragraphs (0796, 0829-0831)).

As for claim 3, Durack discloses the discriminating system of claim 2, wherein the second detector comprises a position detector (breakoff sensor 389 is an array of photodiodes 395 or a camera and be used to determine the positions of objects in the break-off location 107;figures 2, 25-27; paragraphs [0796, 0829-0831]).

As for claim 4, Durack discloses the discriminating system of claim 3, wherein the position detector is one selected from the group of: a camera, a CCD, PSD, SiPM split detector, and photodiode array (a breakoff sensor 389 is an n array of photodiodes 395 or a video camera; figures 2, 25-27; paragraphs [0796, 0829-0831)).
As for claim 5, Durack discloses the discrimination system of claim 1, wherein the detector comprises a first detector that: i) generates an electrical signal responsive to the intensity of the output electromagnetic radiation collected by the optical arrangement (a breakoff sensor 389 is an array of photodiodes 395 or a camera and be used to determine the positions of objects in the break-off location 107 by generating a photocurrent proportional to intensity of the collected light; figures 2, 25-27; paragraphs (0796, 0829-0831]) and ii) detects the position of objects in the fluid column (breakoff sensor 389 is an array of photodiodes 395 or a camera and be used to determine the positions of objects in the break-off location 107; figures 2, 25-27; paragraphs (0796, 0829-0831 )).
As for claim 6, Durack discloses the discrimination system of claim 5, wherein the first detector is not located in an image plane of the optical arrangement (breakoff sensor 389 is an array of photodiodes 395 or a camera and be used to determine the positions of objects in the break-off location 107, down stream from the interrogation location 115 where the optical system 115 excites and collects light; figures 2, 25-27; paragraphs (0796, 0829-0831]).

As for claim 7, Durack discloses the discrimination system of claim 5, wherein the first detector comprises one selected from the group consisting of a: PMT split detector, SiPM split detector, and photodiode array, an array of PMTs, and an array of SiPMs (an array of photodiodes 395 or a camera and be used to determine the positions of objects in the break-off location 107; figures 2, 25-27; paragraphs (0796, 0829-0831]).
As for claim 8, Durack discloses the discrimination system of claim 1, wherein the fluid column comprises objects in a generally elliptical cross section of core stream contained within a generally circular cross section of sheath fluid (sheath fluid 19 is within stream 21 having a central core 189 containing the sperm and a co-axial outer sheath 19 with a diameter of about 60 microns (generally circular). and the stream 21 is manipulated by the nozzle assembly using generally elliptical cross-section nozzle to cause the core sheath to form a generally elliptical shape; figures 2, 6, 8 and 9, 135; paragraphs [0801, 0806, 0807, 0848, 1218]). and wherein objects in the fluid column are located at differing positions on a major axis of the generally elliptical cross section of core stream (the fluid stream 21 's core 189 containing sperm is within the capillary tube (elliptical column) and generally aligned single file; figures 2, 135; paragraphs [0796, 0835,0935, 1218]).
As for claim 9, Durack discloses the discrimination system of claim 8, wherein the instructions stored on the analyzer for normalizing the intensity of the output electromagnetic radiation represented in the electrical signal based on the position of the objects in the fluid column applies a correction to the intensity of the output electromagnetic radiation represented in the electrical signal (the intensity curves 497 have the gaussian kernel function applied to correct the intensity for overlap; figures 2, 50-53, 60-61; paragraphs [0885, 0886, 0935-0937]).
As for claim 10, Durack discloses the discrimination system of claim 9, wherein a correction factor is determined for each position on the major axis of the core stream (the intensity curves 497 having the gaussian kernel function applied to correct the intensity for overlap, the intensity curve being a function of time, and thus correction is depends for each position along the stream; figures 2, 50-53, 60-61; paragraphs (0885, 0886, 0935-0937]), and wherein the correction factor is applied to each event based on the position on the major axis of the core stream (the intensity curves 497 having the gaussian kernel function applied to correct the intensity for overlap, the intensity curve being a function of time, and thus correction is depends for each position along the stream as time and position are such relted; figures 2, 50-53, 60-61; paragraphs (0885, 0886, 0935-0937]).
As for claim 11, Durack discloses the discriminating system of claim 1, wherein the first type of object comprises one selected from the group consisting of: viable X-chromosome bearing sperm; and viable Y-chromosome bearing sperm (a gaussian kernel function may be used to estimate the aligned live Y populations 6005/6015 and aligned live X populations 6006/6016 and discriminate using the CV; figures 60-63; paragraphs (0935-0937, 0948]).
As for claim 12, Durack discloses the discriminating system of claim 1, wherein the analyzer includes instructions for discriminating viable X-chromosome bearing sperm and viable Y-chromosome bearing sperm (the microprocessor 137 may use a gaussian kernel function to estimate the aligned live Y populations 6005/6015 and aligned live X populations 6006/6016 and discriminate using the CV; figures 60-63; paragraphs [0935-0937. 0948]).
As for claim 13, Durack discloses the discriminating system of claim 1, wherein the object comprises sperm located within an elliptical column of sample fluid (a capillary tube 1337 to contain fluid stream 21 containing sperm within the capillary tube (elliptical column); figures 2, 135; paragraphs (0796, 0835, 0935, 1218]), where the sample fluid is formed coaxially with an outer layer of sheath fluid and the sheath fluid comprises a generally cylindrical shape (sheath fluid 19 is within stream 21 having a central core 189 containing the sperm and a co-axial outer sheath 19 with a diameter of about 60 microns (generally circular); figures 2, 6, 8 and 9, 135; paragraphs (0801, 0806, 0807,0848, 1218]).
As for claim 14, Durack discloses the discriminating system of claim 1, further comprising an element that modifies the output electromagnetic radiation to increase the uniformity of output electromagnetic radiation collected by the optical arrangement of objects at different positions (an aspheric lens 549 may be used to focus the fluorescence emissions 517, the input light being a laser and thus obeying a gaussian distribution, and aspheric lens correcting gaussian distributions to increased uniformity; figures 28-34 and 52-53;paragraphs (0832, 0837, 0933]).
As for claim 15, Durack discloses a detection system (a flow cytometry apparatus 9 can be used to discriminate X and Y sperm cells; figures 2, 23, 135; paragraphs (0796, 0835, 0932, 1218]), comprising: an optical arrangement that collects output electromagnetic radiation from objects in a fluid column (optics system 109 collects emitted fluorescence from the sperm in capillary tube 1337 (fluid column and delivers to a photodetector 117; figures 2, 23, 135; paragraphs (0796, 0832, 0835, 1218]); a detector that generates an electrical signal responsive to the intensity of the output electromagnetic radiation collected by the optical arrangement (photodetector 117 receives the emitted fluorescence from the sperm via the optics system 109, and is operable to detect the emissions and convert them into electrical signals; figures 2 and 23; paragraphs (0796, 0832, 0835]); and an analyzer having instructions stored thereon i) to normalize the intensity of the output electromagnetic radiation represented in the electrical signal based on the position of the objects in the fluid column (microprocessor 131 may receive signals from the photodetector 117 and analyze the fluorescence intensity of the interrogation zone to determine the coefficient of variation, or CV, of the X and Y populations using a gaussian kernel function (normalize); figures 2, and 60-61;
paragraphs [0796, 0797, 0935-0937]), and ii) to discriminate a first type of object from other objects (a gaussian kernel function may be used to estimate the aligned Y populations 6005/6015 and align X populations 6006/6016 and discriminate using the CV; figures 60-63; paragraphs [0935-0937, 0948]).

As for claim 16, Durack discloses the detection system of claim 15, wherein the detector comprises a first detector and a second detector (a photodetector 117 and the breakoff sensor 389; figures 2, 25-27; paragraphs [0796, 0829-0831]), where a mathematical operation on the electrical signal provided by the first detector is related to the position of objects in the fluid column based on a signal from the second detector (the microprocessor 131 obtains the signals from both breakoff sensor 389 and photodetector 117 and digitizes their feeds to count and track droplets and cells, to estimate the positions of a given cell when it approaches the sorting mechanism; figures 2, 25-27;paragraphs (0796, 0829, 0883, 0886]).

As for claim 17, Durack discloses the detection system of claim 16, wherein the second detector comprises a position detector (breakoff sensor 389 is an array of photodiodes 395 or a camera and be used to determine the positions of objects in the break-off location 107;figures 2, 25-27; paragraphs [0796, 0829-0831)).
As for claim 18, Durack discloses the detection system of claim 17, wherein the position detector is one selected from the group consisting of: a camera, a CCD, PSD, SiPM split detector, and photodiode array (a breakoff sensor 389 is an array of photodiodes 395 or a video camera; figures 2, 25-27; paragraphs (0796, 0829-0831]).
As for claim 19, Durack discloses the detection system of claim 15, wherein the detector comprises a first detector that: i) generates an electrical signal responsive to the intensity of the output electromagnetic radiation collected by the optical arrangement (a breakoff sensor 389 is an array of photodiodes 395 or a camera and be used to determine the positions of objects in the break-off location 107 by generating a photocurrent proportional to intensity of the collected light; figures 2, 25-27; paragraphs [0796, 0829-0831]) and ii) detects the position of objects in the fluid column (breakoff sensor 389 is an array of photodiodes 395 or a camera and be used to determine the positions of objects in the break-off location 107; figures 2, 25-27; paragraphs [0796, 0829-0831]).
As for claim 20, Durack discloses the detection system of claim 19, wherein the first detector comprises one selected from the group consisting of a: PMT split detector, SiPM split detector, and photodiode array, an array of PMTs, and an array of SiPMs (an array of photodiodes 395 or a camera and be used to determine the positions of objects in the break-off location 107; figures 2, 25-27; paragraphs [0796, 0829-0831]).
As for claim 21, Durack discloses the detection system of claim 19, wherein the first detector is located outside the image plane of optical arrangement (breakoff sensor 389 is an array of photodiodes 395 or a camera and be used to determine the positions of objects in the break-off location 107, down stream from the interrogation location 115 where the optical system 115 excites and collects light; figures 2, 25-27; paragraphs [0796, 0829-0831)).
As for claim 22, Durack discloses the detection system of claim 15, wherein the fluid column comprises objects in a generally elliptical cross section of core stream contained within a generally circular cross section of sheath fluid (sheath fluid 19 is within stream 21 having a central core 189 containing the sperm and a co-axial outer sheath 19 with a diameter of about 60 microns (generally circular), and the stream 21 is manipulated by the nozzle assembly using generally elliptical cross-section nozzle to cause the core sheath to form a generally elliptical shape; figures 2, 6, 8 and 9, 135; paragraphs [0801, 0806, 0807, 0848, 1218]), where objects in the fluid column are located at differing positions on a major axis of the generally elliptical cross section of core stream (the fluid stream 21 'score 189 containing sperm is within the capillary tube (elliptical column) and generally aligned single file; figures 2, 135; paragraphs [0796, 0835, 0935, 1218)) and wherein the instructions stored on the analyzer for normalizing the intensity of the output electromagnetic radiation represented in the electrical signal based on the position of the objects in the fluid column applies a correction to the intensity of the output electromagnetic radiation represented in the electrical signal (the intensity curves 497 have the gaussian kernel function applied to correct the intensity for overlap; figures 2, 50-53, 60-61; paragraphs [0885, 0886, 0935-0937)).
As for claim 23, Durack discloses the detection system of claim 22, wherein a correction factor is determined for each position on the major axis of the core stream (the intensity curves 497 having the gaussian kernel function applied to correct the intensity for overlap, the intensity curve being a function of time, and thus correction is depends for each position along the stream; figures 2, 50-53, 60-61; paragraphs [0885, 0886, 0935-0937)), and wherein the correction factor is applied to each event based on the position on the major axis of the core stream (the intensity curves 497 having the gaussian kernel function applied to correct the intensity for overlap, the intensity curve being a function of time, and thus correction is depends for each position along the stream as time and position are such relted; figures 2,50-53, 60-61; paragraphs [0885, 0886, 0935-0937]).
As for claim 24, Durack discloses the detection system of claim 15, wherein the first type of objects comprises one selected from the group consisting of: viable X-chromosome bearing sperm and viable Y-chromosome bearing sperm (the microprocessor 137 may use a gaussian kernel function to estimate the aligned live Y populations 6005/6015 and aligned live X populations 6006/6016 and discriminate using theCV; figures 60-63; paragraphs [0935-0937, 0948]).
As for claim 25, Durack discloses a method (a method to discriminate X and Y sperm cells using flow cytometry apparatus 9; figures 2, 23,135; paragraphs [0796, 0835, 0932, 1218)), comprising: creating a fluid column containing objects at differing positions within the fluid column (flow cytometry apparatus 9 can use an alternative nozzle system 1335 in place of nozzle system 101, and use a capillary tubo 1337 to contain fluid stream 21 with single-file particles within the capillary tube; figures 2, 135; paragraphs (0796, 0835, 1218)); generating excitation electromagnetic radiation (a beam of electromagnetic radiation 25; figures 2, 23, 135; paragraphs [0796, 0835, 1218)); directing the excitation electromagnetic radiation toward objects in the fluid column at a measurement region, where the objects within the fluid column emanate output electromagnetic radiation in response to the excitation electromagnetic radiation (an optics system 109 focuses a beam of electromagnetic radiation 25 on the fluid stream 21 at an interrogation location 115 to excite the sperm and cause fluorescence emission from the sperm; figures 2, 23, 135; paragraphs [0796, 0835, 1218)); collecting output electromagnetic radiation from the objects (optics system 109 may also collect the emitted fluorescence from the sperm and deliver to a photodetector 117; figures 2 and 23; paragraphs [0796, 0832, 0835)); generating an electrical signal responsive to the intensity of the collected output electromagnetic radiation (photodetector 117 receives the emitted fluorescence from the sperm via the optics system 109, and is operable to detect the emissions and convert them into electrical signals; figures 2 and 23; paragraphs [0796, 0832, 0835]); normalizing the intensity of the output electromagnetic radiation represented in the electrical signal based on the position of the object in the fluid column (microprocessor 131 may receive signals from the photodetector 117 and analyze the fluorescence intensity of the interrogation zone to determine the coefficient of variation, or CV, of the X and Y populations using a gaussian kernel function (normalize); figures 2, and 60-61; paragraphs (0796, 0797, 0935-0937]), and discriminating a first type of object from other objects (a gaussian kernel function may be used to estimate the aligned Y populations 6005/6015 and align X populations 6006/6016 and discriminate using the CV; figures 60-63; paragraphs (0935-0937, 094]).
As for claim 26, Durack discloses the method of claim 25, further comprising detecting the position of objects in the fluid column (breakoff sensor 389 is an array of photodiodes 395 or a camera and be used to determine the positions of objects in the break-off location 107; figures 2, 25-27; paragraphs [0796, 0829-0831]).
As for claim 27, Durack discloses the method of claim 25, wherein the fluid column comprises objects in a generally elliptical cross section of core stream contained within a generally circular cross section of sheath fluid (sheath fluid 19 is within stream 21 having a central core 189 containing the sperm and a co-axial outer sheath 19 with a diameter of about 60 microns (generally circular), and the stream 21 is manipulated by the nozzle assembly using generally elliptical cross-section nozzle to cause the core sheath to form a generally elliptical shape; figures 2, 6, 8 and 9, 135; paragraphs [0801, 0806, 0807, 0848, 1218]), and wherein objects in the fluid column are located at differing positions on a major axis of the generally elliptical cross section of the core stream (the fluid stream 21 'score 189 containing sperm is within the capillary tube (elliptical column) and generally aligned single file; figures 2, 135; paragraphs (0796, 0835, 0935, 1218]).
As for claim 28, Durack discloses the method of claim 27 further comprising applying a correction to the intensity of the output electromagnetic radiation represented in the electrical signal (the intensity curves 497 have the gaussian kernel function applied to correct the intensity for overlap; figures 2, 50-53, 60-61; paragraphs (0885, 0886, 0935-0937]).
As for claim 29, Durack discloses the method of claim 28, further comprising determining a correction factor for each position on the major axis of the core stream (the intensity curves 497 having the gaussian kernel function applied to correct the intensity for overlap, the intensity curve being a function of time, and thus correction is depends for each position along the stream; figures 2, 50-53, 60-61; paragraphs (0885, 0886, 0935-09371) and applying the correction factor to each event based on the position on the major axis of the core stream (the intensity curves 497 having the gaussian kernel function applied to correct the intensity for overlap, the intensity curve being a function of time, and thus correction is depends for each position along the stream as time and position are such related; figures 2. 50-53, 60-61; paragraphs (0885, 0886, 0935-0937]).
As for claim 30, Durack discloses the method of claim 25, wherein the first type of objects comprises one selected from the group consisting of: viable X-chromosome bearing sperm; and viable Y-chromosome bearing sperm (the microprocessor 137 may use a gaussian kernel function to estimate the aligned live Y populations 6005/6015 and aligned live X populations 6006/6016 and discriminate using the CV; figures 60-63; paragraphs (0935-0937, 0948]).
As for claim 31, Durack discloses the method of claim 25, wherein the analyzer includes instructions for discriminating viable X-chromosome bearing sperm and viable Y-chromosome bearing sperm (the microprocessor 137 may use a gaussian kernel function to estimate the aligned live Y populations 6005/6015 and aligned live X populations 6006/6016 and discriminate using the CV; figures 60-63;paragraphs (0935-0937, 09481).
As for claim 32, Durack discloses the method of claim 25, further comprising an element that modifies the output electromagnetic radiation to increase the uniformity of output electromagnetic radiation collected from objects at different positions (an aspheric lens 549 may be used to focus the fluorescence emissions 517, the input light being a laser and thus obeying a gaussian distribution, and aspheric lens correcting gaussian distributions to increased uniformity; figures 28-34 and 52-53; paragraphs (0832, 0837, 0933]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886



/MD M RAHMAN/           Primary Examiner, Art Unit 2886